Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined pursuant to the first inventor to file provisions of the AIA .
DETAILED ACTION 
Receipt of Applicants’ Response, filed 21 June 2021, is acknowledged.  Claim 24 is amended therein, and claim 26 is cancelled.  Claims 1 – 3, 7 – 10, 12, 13, and 18 - 21 remain withdrawn as being directed to a non-elected invention.  Accordingly, claims 24, 27 – 29, and 25 are available for active consideration.
Information Disclosure Statement 
The Examiner has considered the information disclosure statement (IDS) filed 21 June 2021, which is now of record in the file.
Claim Objections 
Claim 24 currently recites “comparable mesenchymal stem cells cultured media with 5% platelet lysate in the absence of said fibers.”  The recitation appears to be grammatically incorrect.    Appropriate correction is necessary (see discussion below with respect to the § 112(b) rejection for suggested claim language).
REJECTIONS WITHDRAWN 
Rejections Pursuant to 35 U.S.C. § 112 
The rejection of claim 26 pursuant to 35 U.S.C. § 112(b) as set forth in the Action of 18 February 2021 is hereby withdrawn as moot in light of Applicants’ cancelation of the claim.


Rejections Pursuant to 35 U.S.C. § 103 
The rejection of claim 26 pursuant to 35 U.S.C. § 103 as set forth in the Action of 18 February 2021 is hereby withdrawn as moot in light of Applicants’ cancelation of the claim.
  
REJECTIONS MAINTAINED AND MADE AGAIN 
Rejections Pursuant to 35 U.S.C. § 112 
The following is a quotation of 35 U.S.C. § 112(b):

(B)  CONCLUSION.—the specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The rejection of claims 24, and claims 27 – 29 and 35, dependent therefrom, pursuant to 35 U.S.C. § 112(b), as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention is hereby maintained and, in the case of claim 35, made again.
a)	Claim 24 recites a functional limitation directed to the fibrous scaffold of the invention, wherein the mesenchymal stem cells seeded on the scaffold express more of a number of proteins/peptides than “comparable” mesenchymal stem cells cultured in an absence of a fibrous scaffold according to the invention.  However, neither the claim in question, nor Applicants’ specification, provide any criteria, such as sources of cells, culture conditions, etc., that would establish the comparability of the cells whose protein expression is compared to stem cells on the scaffold of the invention.  One of skill in the art, therefore, would be uncertain as to the protein expression from what mesenchymal stem cells would constitute a standard for 
b.)	Claims 24 and 27 – 29 are indefinite in reciting limitations directed to the content of polyglycolic acid and/or trimethylene carbonate polymers in the copolymer fibers of the scaffolds of the invention.  The claims are unclear because no units for the percent are given (e.g., mmol/mmol, vol/vol, wgt/vol, wgt/wgt) and one skilled in the art, therefore, would not be reasonably apprised of the metes and bounds of the claims.   Appropriate correction or cancelation is required.
NEW GROUNDS OF REJECTION 
Rejections Pursuant to 35 U.S.C. § 112 
Claim 24, and claims 27 – 29 and 35 dependent therefrom, are rejected pursuant to 35 U.S.C. § 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention is hereby maintained.
Claim 24 recites “said fibers comprise polymers of about 60 - 70 percent of the fibers are polyglycolic acid and about 30-40 percent of the fibers are trimethylene carbonate.”  In addition to grammatical errors, the claim is indefinite because one of ordinary skill in the art would be uncertain as to whether the limitation refers to a mixture of fibers, wherein the mixture comprises 60 – 70% of the fibers comprise polyglycolic acid, and 30 – 40% of the fibers comprise trimethylene carbonate, or fibers wherein each of the fibers comprises a copolymer of polyglycolic acid and trimethylene carbonate, wherein the monomers in the polymer are present at a relative amount of 60 – 70% polyglycolic acid and 30 – 40% trimethylene carbonate.  In light see, for example, p. 3, ll. 15 – 18), the limitation in question shall be interpreted according to the latter expression.
The following is a quotation of 35 U.S.C. § 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.
Claim 28 is rejected pursuant to 35 U.S.C. § 112(d) as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.   Claim 28, reciting a dependency from claim 24, recites a limitation directed to “said trimethylene carbonate is about 30 to about 40 percent of said fibers.”  However, amended claim 24 now recites a limitation directed to “about 30-40 percent of the fibers are trimethylene carbonate.”  In light of the recitation in amended claim 24, the limitation recited in claim 28 fails to further limit claim 24 by adding a limitation or amending the recited amount of trimethylene carbonate in the fibers.  Applicant may cancel the claim, amend the claim to place the claim in proper dependent form, rewrite the claim in independent form, or present a sufficient showing that the dependent claim complies with the statutory requirements.

REJECTIONS MAINTAINED 
Rejections Pursuant to 35 U.S.C. § 103 
The following is a quotation of 35 U.S.C. § 103 that forms the basis for all obviousness rejections set forth in this Office Action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. 	Determining the scope and contents of the prior art.
2. 	Ascertaining the differences between the prior art and the claims at issue.
3. 	Resolving the level of ordinary skill in the pertinent art.
4. 	Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors.  In considering patentability of the claims the Examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention absent any evidence to the contrary.  Applicants are advised of the obligation pursuant to 37 CFR § 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the Examiner to consider the applicability of 35 U.S.C. § 102(b)(2)(C) for any potential 35 U.S.C. § 102(a)(2) prior art against the later invention.
The rejection of claims 24, 27 – 29, and 35 pursuant to 35 U.S.C. § 103, as being obvious over US 2007/0155010 A1 to Farnsworth, T., et al., claiming priority to 29 July 2005, identified on the Information Disclosure Statement (IDS) filed 15 May 2020, cite no. 5 in view of Garcia-Olmo, D., et al., Expert Opin. Biol. Ther. 8(9):  1417 – 1423 (2008), identified on the IDS filed 15 May 2020, cite no. 19 (NPL)(“Garcia-Olmo (2008)”), and US 2017/0171731 A1 to Dietz, A., et al., claiming priority to 16 September 2009 (“Dietz ‘731”), is hereby maintained.
The Invention As Claimed 
	Applicants claim a scaffold comprising fibers and platelet derivative material, wherein the scaffold is seeded with adipose-derived mesenchymal stem cells, wherein said fibers comprise polymers of polyglycolic acid and trimethylene carbonate, wherein the polyglycolic acid is about 60 to about 70% of the fibers, or about 67% of the fibers, wherein the trimethylene carbonate is about 30 to about 40% of the fibers, or about 33% of the fibers, and wherein the fibers are randomly arranged.
The Teachings of the Cited Art 
	Farnsworth ‘101 discloses bioabsorbable non-woven, self-cohered web materials having a high degree of porosity (see Abstract), wherein the materials comprise filaments that are produced by selecting spinning conditions that provide a tackiness to the emerging filaments and allows them to self-cohere as solid filaments as the filaments are collected in a cohesive random pile, or web, on a collecting surface (see ¶[0006]), wherein the bioabsorbable materials can be utilized as scaffolds to support attachment of cells to surfaces of the materials, wherein some attached cells increase in number through cell division, or undergo differentiation, or produce and excrete biologically active substances, wherein, under proper conditions, attached cells can grow and differentiate into a cell population capable of replacing all or part of a naturally occurring anatomical structure and/or physiological process  (see ¶[0015]), wherein, when used see ¶[0016]), wherein the materials comprise a block co-polymer of poly-glycolic acid and trimethylene carbonate (see ¶[0021]), wherein the cells include multipotent or pluripotent cells, such as mesenchymal stem cells (see ¶[0081]), wherein the bioabsorbable materials comprise an ABA triblock copolymer system comprised of poly(glycolide) and poly(trimethylene carbonate), and wherein A comprises between 40 and 85 weight percent of the total weight, wherein A is comprised of glycolide recurring units, and B comprises the remainder of the total weight and is comprised of trimethylene carbonate recurring units, the materials being bioabsorbable and implantable, preferred web materials being PGA:TMC triblock copolymers having ratios of PGA to TMC of sixty-seven percent (67%) to thirty three percent (33%)(67:33-PGA:TMC)(see ¶[0063]; see also Ex. 1, ¶[0087]), and wherein various chemical components can be combined with the highly porous web materials, the components placed on surfaces of the polymeric material or placed in void spaces, or pores, of the web material (see ¶[0077]).  The reference does not expressly disclose bioresorbable web materials loaded with adipose-derived mesenchymal stem cells, the cell-loaded materials cultured in a medium comprising platelet derivative material, such as 5% platelet lysate, and are seeded with mesenchymal stem cells.  The teachings of Garcia-Olmo (2008) and Dietz ‘731 remedy those deficiencies.
	Garcia-Olmo (2008) discloses studies of adipose-derived stem cell (ASC) therapy for treating complex perianal fistulas (see Abstract), wherein wound healing begins when a number of different cell types arrive at the wound area in a step known as the “cellular phase,” but there are pathological situations in which this cell supply is deficient, and wound healing, consequently, see p. 1418, 2nd col., 3rd para.), wherein adipose-derived stem cells (ASCs) comprise a suspension of living adult stem cells of mesenchymal origin extracted from adipose tissue of subdermal origin, normally obtained in a liposuction procedure (see p. 1418, 2nd col., 4th para.), wherein ASC’s deliver immunoregulatory signals that suppress inflammation, allowing the fistula tract to heal (see p. 1419, 2nd col., 2nd para.), wherein, once inflammation is under control, fistulas can heal like normal wounds, and the ASC’s themselves contribute to regeneration through their capacity to differentiate into epithelial cells (see p. 1419, 2nd col., 3rd para.), and wherein healing rates with ASC’s in combination with fibrin glue are significantly higher than those with fibrin glue alone (see p. 1422, 1st col., 1st para.).
Dietz ‘731 discloses methods and materials relating to platelet lysates (see Abstract), wherein materials from platelets or platelet preparations (e.g., platelet apheresis preparations), maintained in an undifferentiated form, as an additive to media to differentiate stem cells (e.g., adult stem cells) in combination with other factors, can be used enhance the growth of primary cell cultures, and to grow cells with stem cell properties, such as mesenchymal stem cells (see ¶¶[0002], [0005]), wherein compositions containing platelet contents (e.g., platelet lysates, supernatants from platelet-containing media, and filtrates from platelet-containing media) can be used to obtain superior growth kinetics when culturing cells (e.g., progenitor cells and tumor stem-like cells), as compared to cultures using supplementation from human serum, fetal bovine serum, or serum-free media with recombinant growth factor supplementation (id.), wherein stem cells (both adult and fetal) can be used in regenerative medicine, such that speed of cell see ¶[0009]), wherein culturing 1.4 x 106 adipose derived mesenchymal stem cells with media containing about five percent of a platelet lysate composition can result in greater than 1.4 x 107 cells after three days (see ¶[0010]), wherein compositions comprising platelet-derived materials can be used for healing a wound by contacting the wound with a platelet lysate composition, wherein the platelet lysate composition comprises a filtrate from a lysed platelet preparation (see ¶[0016]), wherein the platelet plasma culture supplement comprises the ability to induce proliferation of less than 1 x 106 adipose-derived, mesenchymal stem cells at passage five into at least 1 x 108 cells within 20 days when added to minimal essential medium at a concentration of 5% (see ¶[0025]), and wherein adult adipose-derived stem cells are cultured in media supplemented with 5 vol/vol% platelet lysate (see ¶[0106]).
Application of the Cited Art to the Claims
	It would have been prima facie obvious before the filing date of the claimed invention to prepare bioabsorbable non-woven, random filamentous web materials with a high degree of porosity, wherein the bioabsorbable materials are used as scaffolds to support attachment of cells to surfaces of the materials, wherein the bioabsorbable materials comprise an ABA triblock copolymer comprising poly(glycolic acid)(PGA) and trimethylene carbonate  (TMC), at 67% PGA and 33% wgt TMC, wherein the cells include multipotent or pluripotent cells, such as mesenchymal stem cells, as taught by Farnsworth ‘010, wherein the cells loaded onto the scaffold materials are adipose-derived stem cells (ASC), useful for treating complex perianal fistulas, as taught by Garcia-Olmo (2008), and wherein the scaffold materials are cultured in a medium comprising 5 vol/vol% platelet lysate, as taught by Dietz ‘731.  One of skill in the art would be 
	With respect to the limitations recited in claim 24 directed to functional performance of scaffolds according to the invention in comparison to mesenchymal stem cells cultured without the fibrous scaffold material, it is the Examiner’s position that, based on substantial identity between the seeded cells (adipose-derived mesenchymal stem cells) and the cell culture material (platelet-derived materials, such as supernatants from platelet-containing media, and filtrates from platelet-containing media, mesenchymal stem cells; platelet lysates), including the composition of the support scaffold (fibers of 67:33 PGA/TMC) and the claimed invention (cf. claims 24, 27, 29), scaffold-supported mesenchymal stem cells as taught by the cited references 
In light of the forgoing discussion, the Examiner concludes that the subject matter defined by claims 24, 27 – 29, and 35 would have been obvious within the meaning of 35 USC § 103.
Response to Applicants’ Arguments 
	The Examiner has considered Applicants’ arguments filed 21 June 2021 but does not find them persuasive.  With respect to the rejection of claim 24 pursuant to 35 U.S.C. § 112(b), Applicants simply request that the rejection be withdrawn in light of the amendment to claim 24, but provide no discussion or argument to support the position that amended claim 24 overcomes the rejection set forth in the Action of 29 February 2021.  It is the Examiner’s position that Applicants’ reply is not fully responsive to the rejection, and, consequently, the rejection is maintained.  In this regard, the Examiner would suggest that Applicants amend claim 24 to recite, “than said seeded and grown on media with 5% platelet lysate in the absence of said fibers,” as suggested in the above Claim Objection, provided no new matter is introduced.
	With respect to the rejection of claims 27 - 29 pursuant to 35 U.S.C. § 112(b), Applicants argue that “amended claim 24 recites ranges of the polymers comprising the copolymer as a percentage of the sum of the two polymers comprising the copolymer the support for this amendment includes the value recited in previously presented and now cancelled claim 26.”  Applicants’ argument fails to provide any substantive reasons as to how the amendment to claim 24 overcomes the rejection of claims 27 – 29.  With respect to the amendment to claim 24, the Examiner notes that the newly added limitation to claim 24, as noted by Applicants, simply adds 
	With respect to the obvious rejection of the pending claims, Applicants argue that “claim 24 recites a novel combination of materials which exhibits properties neither taught nor made obvious by the cited art.”  The Examiner respectfully disagrees.  Applicants state that “[t]he cited art does not disclose nor make obvious this effect [enhanced protein expression] on this combination of fibers on the properties of adipose derived mesenchymal stem cells.”  In this regard, the Examiner notes that Applicants’ invention as claimed is directed to, in effect, a composition of matter.  The scaffold of the invention is defined by its structure and composition.  The claimed invention is not structurally distinguishable from the combination of the recited references.  These references disclose cell scaffolds comprising random fibers of a polyglycolic acid/trimethylene carbonate (67/33%), loaded with adipose-derived mesenchymal stem cells, which cell-loaded fibrous scaffold is cultured in a medium comprising a 5% vol/vol preparation of platelet lysates.  Therefore, it is the Examiner's position that combining the same adipose-derived mesenchymal stem cells, polyglycolic acid/trimethylene carbonate fibers (67/33%), the i.e., adipose-derived mesenchymal stem cells expressing more FGF-2 polypeptide, FLT3L polypeptide, GRO polypeptide, IL-10 polypeptide, and less fractalkine polypeptide, because the ability of the scaffold to enhance protein expression from adipose-derived mesenchymal stem cells loaded onto the scaffold is an intrinsic property of the scaffolds suggested by Farnsworth ‘010, Garcia-Olmo (2008), and Dietz ‘731, as set forth in the rejection.   Applicant is reminded that "[T]he discovery of a previously unappreciated property of a prior art composition, or of a scientific explanation for the prior art’s functioning [e.g., enhanced protein expression], does not render the old composition patentably new to the discoverer." Atlas Powder Co. v. IRECO Inc., 190 F.3d 1342, 1347, 51 USPQ2d 1943, 1947 (Fed. Cir. 1999). Thus the claiming of a new use, new function or unknown property which is inherently present in the prior art does not necessarily make the claim patentable. In re Best, 562 F.2d 1252, 1254, 195 USPQ 430, 433 (CCPA 1977).   Because the Patent and Trademark Office does not have the facilities for examining and comparing the claimed formulation with a formulation according to the cited art, the burden of proof is upon Applicants to show an unobvious distinction between the structural and functional characteristics of the claimed formulation and the formulation of the prior art.  See In re Best, 562 F.2d 1252, 195 U.S.P.O. 430 (CCPA 197), and Ex parte Gray, 10 USPO 2d 1922 1923 (PTO Bd. Pat. App. & Int.).  
Additionally, Applicants restrictive and narrower view of obviousness, requiring the prior art to also recognize the same benefit of the claimed combination (e.g., enhanced protein expression) prior to a finding of obviousness is not persuasive because the courts have made clear that the teaching, suggestion, or motivation test is flexible.  Applicant is reminded that the See, e.g., In re Kahn, 441 F.3d 977, 987, 78 USPQ2d 1329, 1336 (Fed. Cir. 2006) (motivation question arises in the context of the general problem confronting the inventor rather than the specific problem solved by the invention); Cross Med. Prods., Inc. v. Medtronic Sofamor Danek, Inc., 424 F.3d 1293, 1323, 76 USPQ2d 1662, 1685 (Fed. Cir. 2005) ("One of ordinary skill in the art need not see the identical problem addressed in a prior art reference to be motivated to apply its teachings.").  Applicant has not challenged or argued the motivation or rationale relied upon in the rejection and therefore has not undermined the basis of the rejection. 
	Applicants also argue that “the claimed invention is still not obvious because the claimed invention exhibits unexpected results,” supporting this contention by reference to Example 1 from the specification.  Example 1 is directed to comparisons of cell expression from different commercially available scaffold products.  In this regard, the Examiner notes that none of these commercial products comprises random fibers of a polyglycolic acid/trimethylene carbonate (67/33%) copolymer (cf. Farnsworth ‘010, ¶[0063]), loaded with mesenchymal stem cells.  Consequently, it is the Examiner’s position that the tested products do not constitute the closest prior art that should as the basis for comparison in attempting to establish unexpected results sufficient to overcome a prima facie case of obviousness.  See MPEP § 716.02(e):  “An affidavit or declaration under 37 C.F.R. 1.132 must compare the claimed subject matter with the closest prior art to be effective to rebut a prima facie case of obviousness. In re Burckel, 592 F.2d 1175, 201 USPQ 67 (CCPA 1979).”  

NO CLAIM IS ALLOWED.  
THIS ACTION IS MADE FINAL.  
The Office reminds Applicants of the extension of time policy as set forth in 37 CFR § 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR § 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
CONCLUSION
Any inquiry concerning this communication or any other communications from the Examiner should be directed to Daniel F. Coughlin whose telephone number is (571)270-3748.  The Examiner can normally be reached on M - F 8:30 a.m. - 5:00 p.m.
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, David Blanchard, can be reached on (571)272-0827.  The fax phone number for the organization where this application or proceeding is assigned is (571)273-8300.
see <http://pair-direct.uspto.gov>.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
/DANIEL F COUGHLIN/
Examiner, Art Unit 1619

/DAVID J BLANCHARD/             Supervisory Patent Examiner, Art Unit 1619